DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.
The Applicant’s arguments for claim 1 on pages 8-10, pertain to the amended elements of placing interior shaping material in a “groove formed by stacking a plurality of layers” and now requiring the material to be placed “before the portion of the periphery of one part” of the object is formed.  This will be discussed in the non-final rejection, below.
The Examiner respectfully disagrees with the Applicant’s argument on page 11 regarding claim 3, as Reznar teaches the polymeric cover (Fig. 8, item 105) has a vertical surface at the bottom base that is adjacent to the “through-bore” space (Fig. 8, item 117).  The Examiner interprets the “space” in Figure 8 to be the through-bore section; however, this argument is moot as the new ground of rejection does 
The Examiner acknowledges the amendment to claim 1, the cancellation of claims 13-20, and new claims 21-22.

Claim Objections
Claim 1 objected to because of the following informalities: The claim 1 preamble cites “ejecting shaping material”.  Is the preamble citing the periphery shaping material or interior shaping material?  This should be clarified.  If both, “material” should be pluralized.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US20040105967A1), in view of Mark (US20140291886A1) and Gothait (US20050069784A1).
With respect to claim 1, the prior art of Watanabe teaches a three-dimensional object manufacturing method for manufacturing a three-dimensional object by ejecting a shaping material in a liquid state and then solidifying the ejected shaping material [Abstract], the method comprising: an interior forming process of forming a portion of an interior of the three-dimensional object by the shaping material (Fig. 4, item D; [0013]); and a periphery forming process of forming a portion of a periphery of the portion of the interior by stacking a plurality of layers by the shaping material [0033], and the periphery forming process is a process of forming a groove configuring at least one part of the portion of the periphery [0038].  
Watanabe teaches the groove (Fig. 4, empty volume of item D) can be formed by stacking a plurality of layers to items C and E vertically by the shaping material, orthogonal to an extending 
Watanabe teaches the interior forming process is a process of forming the portion of the interior, by placing the shaping material in the liquid state in the groove (Fig. 4, item D) after each periphery layer is formed (Fig. 4, items C, E; [0038-0039]), and before a portion of the periphery of one part of the three-dimensional object is formed in the periphery forming process (Fig. 2, layer 5.sub.1; [0033]).
Watanabe is silent on forming the groove with a plurality of layers prior to forming portions of the interior shaping material within the groove.
However, the prior art of Mark teaches depositing a molten solder shaping material into the interior of a groove shaped by a plurality of boundary layers (Fig. 38, item 1816; [0233, 0258]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing the method taught by Mark of multiple-layer additions to build a peripheral wall around a groove, followed by the addition of a liquid shaping material in to the groove, into the 3D object manufacturing method taught by Watanabe to yield the predictable result of liquid addition to form peripheral layers followed by liquid addition to form the interior section in the groove formed by the peripheral layers.  See MPEP 2143(I)(B).
Watanabe teaches fibers can be added to the liquid phase of the interior liquid [0012], but does not explicitly teach that the fibers increase the rigidity of the solid interior in comparison to the solid peripheral section.
However, the prior art of Gothait teaches a print head for depositing at least two materials of different elasticities [0010], where forming the portion of the interior (Fig. 6E, item B3) in the interior forming process has a higher level of rigidity in a solid state compared to the shaping material for 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the printed materials with different levels of rigidity, taught by Gothait, could be substituted into the 3D printing method taught by Watanabe, in view of Mark, to obtain the expected result of a printed article derived from a liquid deposited into a printed chamber, which when cured is more rigid than the outer chamber, using the method taught by Watanabe, in view of Mark.  
Watanabe, in view of Mark, is silent on forming the interior section before a portion of the periphery layer is formed.  
However, Gothait teaches adding an upper layer that encapsulates the interior portion of the object (Fig. 6E, item B3), surrounding it with the peripheral shaping material (Fig. 6E, item 101; [0081]).  It is prima facie obvious that this upper layer method step is completed after the interior portion has been added, as Gothait teaches a layer-by-layer printing method.
 It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique, taught by Gothait, of adding an upper section of peripheral shaping material after the interior shaping material has been deposited, into the similar method of Watanabe, in view of Mark, ready for improvement to yield the predictable result of 3D printing layers of peripheral material to form a groove, adding the interior shaping material into the groove, then adding an additional peripheral portion to the 3D object.  See MPEP 2143(I)(D).

With respect to claim 2, Watanabe teaches the interior forming process and the periphery forming process are processes of ejecting the shaping material in the liquid state through an inkjet method [0018].  
With respect to claim 21, Watanabe teaches a liquid used in the periphery forming process becomes the shaping material after solidifying [0012, 0033].  

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US20040105967A1), in view of Reznar (US20150099087A1) and Satoshi (JP3557926B2) with machine translation to English by EPO and Google. 
With respect to claim 3, the prior art of Watanabe teaches a three-dimensional object manufacturing method for manufacturing a three-dimensional object by ejecting a shaping material in a liquid state and then solidifying the ejected shaping material [Abstract], the method comprising: a periphery forming process of forming a portion of a periphery of the portion of the interior by stacking a plurality of layers by the shaping material (Fig. 2, items 5n-51; [0032]), wherein the periphery forming process is a process in which a direction orthogonal to an extending direction of the plurality of layers disposed by layering is a vertical direction (Fig. 2, items 5n-51).  
Watanabe is silent on an interior forming process of forming a portion of an interior of the three- dimensional object with a reinforcement material other than the shaping material; wherein the reinforcement material has a larger rigidity compared to the shaping material in a solid state, and the three-dimensional object has a space formed at one part of an area on a lower side of the reinforcement material in the vertical direction in the periphery forming process, the portion of the periphery includes a supporting portion that supports the reinforcement material on the lower side of the reinforcement material in the vertical direction in the periphery forming process and that configures one part of a boundary of the space.  
However, the prior art of Reznar teaches a method for inserting a metal reinforcing insert within a groove formed by the solidified peripheral polymeric material (Fig. 21A-B; [0028]).  Reznar teaches the metal insert has a planar shape as it can be a prefabricated component stamped from sheet steel 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the liquid-deposited interior shaping material, taught by Watanabe, with a reinforcing metal insert with higher rigidity than the peripheral material, that is supported by a portion of the peripheral material in the manufacturing process of Watanabe, in view of Reznar.  This would prima facie allow for fast integration of the interior material within the groove, and eliminate the need for more than one printing/depositing head.
Reznar teaches the peripheral material forms part of a boundary (Fig. 21A, item 35) of a space formed by the reinforcing insert (Fig. 21C, center void between the cross-section of the washer). However, Watanabe, in view of Reznar, is silent on the reinforcement material extending in the extending direction of the plurality of layers and disposed in plural positions in the vertical direction, with
However, the prior art of Satoshi teaches the concept of an additive manufacturing method where a plurality of reinforcing inserts (Fig. 2E, items 44, 46) can be stacked upon each other within a printed peripheral material section [Page 4, lines 143-150].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of stacking reinforcing inserts for the interior of a manufactured article, taught by Satoshi, into the manufacturing method taught by Watanabe, in view of Reznar, ready for improvement, to yield predictable results of a part manufactured with a plurality of planar rigid inserts surrounded by a polymeric peripheral material.  Incorporation of solid upper inserts with lower 

With respect to claim 4, Reznar teaches the reinforcement material includes a connecting part for connecting with another member.  Reznar teaches that the reinforcing interior can have a through-hole to allow connection around a bolt or tube (Fig. 1, item 45), gear teeth, or various other shapes [0028, 0029].  
With respect to claim 5, Watanabe, in view of Reznar and Satoshi, teaches the interior forming process is a process in which the reinforcement material is deposited in the portion of the interior before the portion of the periphery of one part of the three-dimensional object is formed in the periphery forming process.  Reznar, for example, shows the steps of inserting a reinforcing material (Fig. 21B, item 33) within a layered periphery section, then encapsulating the reinforcing insert with another layered peripheral shaping material section (Figs. 21C, 21D; [0038]).
With respect to claim 7, Watanabe, in view of Reznar and Satoshi, teaches the interior forming process is a process in which the reinforcement material is inserted to the portion of the interior after all the portions of the periphery of the three-dimensional object are formed in the periphery forming process.  This can be prima facie obviously adapted from the embodiment in claim 5, by omitting the final method step of adding additional peripheral shaping material for completing a manufactured product.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US20040105967A1), in view of Reznar (US20150099087A1) and Satoshi (JP3557926B2) with machine translation to English by EPO and Google, as set forth above in the rejection of claim 5, further in view of Shinar (US20150201500A1).
With respect to claim 6, the prior art of Watanabe, in view of Reznar and Satoshi, teaches the periphery forming process is a process of ejecting the shaping material in the liquid state with a shaping device; and an interior forming process of forming a portion of an interior of the three-dimensional object with a reinforcement material other than the shaping material.
Watanabe, in view of Reznar and Satoshi, is silent on a process of ejecting the shaping material in the liquid state with a shaping device based on shaping data, then detecting a position of the reinforcement material with respect to the portion of the periphery, and-3-Customer No.: 31561Docket No.: 80276-US-988-PCT Application No.: 16/080,674correcting the shaping data based on the detected position.  
However, the prior art of Shinar teaches a method of 3D printing electronic components using multiple print heads capable of producing multiple materials and multiple layers [0005].  Using a printed circuit board (fig. 4, item 400) with an embedded coaxial cable (Fig. 4, item 433; [0234; Claim 3]) as an example, Shinar teaches the periphery forming process for a conductive insulation [0247] is a process of ejecting the shaping material in the liquid state with a print head [0005] based on shaping data [0091].  Shinar teaches the conductive insulation periphery is formed around the di-electric insulating layer [0247] containing a reinforcement material [0139], in the portion of the interior in the interior forming process [0167].  While filling the interior reinforcement layer, Shinar teaches detecting a position of the reinforcement material with respect to the portion of the periphery, and-3-Customer No.: 31561Docket No.: 80276-US-988-PCT Application No.: 16/080,674correcting the shaping data based on the detected position [0202-0203].  
Shinar discloses 3D printing an outer material, followed by a reinforced interior material, with the ability to detect and correct on-the-fly a defect while printing the interior material, allowing real-time layer-by-layer acceptability to a pre-defined standard [0202].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known techniques of ejecting shaping material based on shaping data, and correcting shaping data based on detected positions of peripheral layers and reinforcing inserts, taught by Shinar, .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US20040105967A1), in view of Reznar (US20150099087A1) and Satoshi (JP3557926B2) with machine translation to English by EPO and Google, as set forth above in the rejection of claim 3, further in view of Gothait (US20050069784A1).
With respect to claim 8, Reznar teaches the periphery forming process is a process in which a direction orthogonal to an extending direction of the plurality of layers is a vertical direction [Fig. 21A], the three-dimensional object has a space formed at one part of an area on a lower side of the reinforcement material in the vertical direction in the periphery forming process (Fig. 8; [0032]), the portion of the periphery includes a supporting portion that supports the reinforcement material on a lower side of the reinforcement material in the vertical direction in the periphery forming process and that configures one part of a boundary of the space (Fig. 8; [0032]).
Reznar teaches a portion of the periphery having a space on the lower side that supports the reinforcing material by a non-overhanging inclined lane design by describing the peripheral side interface (Fig. 8, item 113) may have a fluted or other shaped interface along with a matching outer wall of the reinforced interior section to provide interlocking engagement internally between the sections [0032].
Alternatively, the prior art of Gothait illustrates a surface of the supporting portion of the surfaces forming the space is an inclined plane that does not overhang in the periphery forming process (Fig. 6D, item 97; [0077-0078, 0082]).  Gothait shows the triangular portion of the peripheral section 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique, taught by Gothait, of an inclined plane on a portion of the peripheral interface to improve the reinforced 3D-printed object, taught by Watanabe, in view of Reznar and Satoshi, to yield the predictable result of greater support of the interior reinforcement section due to the inclined wall.
With respect to claim 9, Gothait teaches the supporting portion includes: an end supporting part that supports the reinforcement material at an end of the reinforcement material in the extending direction of the plurality of layers (Fig. 6E, item 101 interface left of B3); and a non-end supporting part that supports the reinforcement material at a portion other than the end (Fig. 6E, item 101 between B3&B4; [0081, 0082]).  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the use of interconnected peripheral material within the reinforcing section would improve for the 3D-printed object taught by Watanabe, in view of Reznar, Satoshi and Gothait, in the same way by improving support of the reinforcing interior sections.
With respect to claim 10, Reznar teaches the reinforcement material has a through-bore hole (Fig. 8, item 117) formed at least one part of an area having the space formed on both sides in a direction orthogonal to the extending direction of the plurality of layers [0032].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US20040105967A1), in view of Mark (US20140291886A1) and Gothait (US20050069784A1).
With respect to claim 22, the prior art of Watanabe teaches an interior forming process of forming a portion of an interior of the three-dimensional object by the shaping material [Abstract]; and n-51; [0032]), wherein the periphery forming process is a process of forming a groove configuring at least one part of the portion of the periphery [0038], wherein the groove is formed by stacking the plurality of layers by the shaping material in a vertical direction orthogonal to an extending direction of the plurality of layers  (Fig. 2, items 5n-51; [0032, 0033]).
Watanabe teaches the groove (Fig. 4, empty volume of item D) can be formed by stacking a plurality of layers to items C and E vertically by the shaping material, orthogonal to an extending direction of the plurality of horizontal layers [0038], as Figure 4 shows a perspective view with a coloring drop falling vertically.  
Watanabe teaches the interior forming process is a process of forming the portion of the interior, by placing the shaping material in the liquid state in the groove (Fig. 4, item D) after each periphery layer is formed (Fig. 4, items C, E; [0038-0039]).
Watanabe is silent on forming the groove with a plurality of layers prior to forming portions of the interior shaping material within the groove.
However, the prior art of Mark teaches depositing a molten solder shaping material into the interior of a groove shaped by a plurality of boundary layers (Fig. 38, item 1816; [0233, 0258]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing the method taught by Mark of multiple-layer additions to build a peripheral wall around a groove, followed by the addition of a liquid shaping material in to the groove, into the 3D object manufacturing method taught by Watanabe to yield the predictable result of liquid addition to form peripheral layers followed by liquid addition to form the interior section in the groove formed by the peripheral layers.

However, the prior art of Gothait teaches a print head for depositing at least two materials of different elasticities [0010], where forming the portion of the interior (Fig. 6E, item B3) in the interior forming process has a higher level of rigidity in a solid state compared to the shaping material for forming the portion of the periphery (Fig. 6E, item 101) in the periphery forming process [0081, 0082, 0056].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the printed materials with different levels of rigidity, taught by Gothait, could be substituted into the 3D printing method taught by Watanabe, in view of Mark, to obtain the expected result of a printed article derived from a liquid deposited into a printed chamber, which when cured is more rigid than the outer chamber, using the method taught by Watanabe, in view of Mark.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant' s disclosure – Momose (US20180169949A1), (Figs. 1B, 2B); and (Fig. 3, items S109-S111, [0075-0077]). 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742